

111 HR 4604 IH: To allow certain individuals with prior service under the District of Columbia retirement system to make deposits towards annuities under the Civil Service Retirement System and the Federal Employees Retirement System, and for other purposes.
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4604IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo allow certain individuals with prior service under the District of Columbia retirement system to make deposits towards annuities under the Civil Service Retirement System and the Federal Employees Retirement System, and for other purposes.1.Annuity deposit for certain serviceSection 1905(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) is amended—(1)in paragraph (3), by striking Qualifying and inserting Except as provided in paragraph (4), qualifying; and(2)by adding at the end the following:(4)Service deposit(A)Notwithstanding paragraph (3), the qualifying District of Columbia service of any individual who makes a deposit under this paragraph shall be taken into account for purposes of computing the amount of any benefit payable out of the Civil Service Retirement and Disability Fund under section 8348 of title 5, United States Code.(B)Any individual—(i)who, pursuant to this section, has qualifying District of Columbia service included in calculating the individual’s creditable service under section 8332, of title 5, United States Code, may deposit an amount equal to the product of the basic pay received for that qualifying service multiplied by the applicable percentage, or percentages, in section 8334(c) of such title, plus interest (computed in accordance with section 8334(e) of such title); or(ii)who, pursuant to this section, has qualifying District of Columbia service included in calculating the individual’s creditable service under section 8411 of such title may deposit an amount equal to 1.3 percent of basic pay received for that qualifying service, plus interest (computed in accordance with section 8334(e) of such title).(C)For the purpose of survivor annuities, deposits authorized by this paragraph may be made by a survivor of an individual described in subparagraph (B)(i) or (B)(ii).(D)Any deposit made under this paragraph shall be credited to the Civil Service Retirement and Disability Fund.(E)The Office of Personnel Management shall issue such regulations as may be necessary to carry out this paragraph. .